I concur in the conclusion by Mr. Justice TERRELL upon the ground that the ownership by the municipality of a tax certificate taken by it because of the purchase by the city of the land upon which the tax was levied is an asset in the nature of property and its value is determined as other property values are estimated, and may be sold or disposed of as other property may be under *Page 155 
lawful authority. The disposal of such assets has no relation to taxation and the requirements of uniformity and equality of rate of taxation has no application, but when the certificate is sought to be enforced all constitutional defenses are open to the owner of the land affected by the sale.
On that ground I dissented in the case of Ridgeway v. Peacock,100 Fla. 1297, 131 South. Rep. 140. See concurring opinion by ELLIS, J., in State v. Butts; Ragan v. Peacock, 111 Fla. 630, text 661, 149 South. Rep. 746.